                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


RONALD L. COSNER,

           Plaintiff,

v.                                    Civil Action No. 2:18-cv-01499

DR. THISTLETHWAIT, N.P. JOSH,
SANDRA MAY, DR. LYE, U.M. BEST,
PSI MEDS, WEXFORD HEALTH and
MOUNT OLIVE CORRECTIONAL COMPLEX,

           Defendants.


                    MEMORANDUM OPINION AND ORDER


           Pending is the plaintiff’s Request for Preliminary

Injunction, filed December 7, 2018.


           This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley who, on June 13, 2019, submitted

his Proposed Findings and Recommendation (“PF&R”) pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B).    Therein, the magistrate

judge recommended that the court deny plaintiff’s Request for

Preliminary Injunction, inasmuch as he has not, under the

circumstances, clearly demonstrated a right to such relief.     PF&R

3.   On June 28, 2018, plaintiff filed timely objections to the PF&R,

asserting that (1) the magistrate judge “failed to correctly apply



                                  1
binding” precedent, and that (2) contrary to the magistrate judge’s

finding, this “case clearly makes the threshold for a preliminary

injunction,” inasmuch as he claims to have made a “clear showing”

of irreparable harm.    Obj. 2.


          Pursuant to his first objection, the plaintiff

specifically alleges that the magistrate judge incorrectly applied

The Real Truth About Obama, 575 F.3d 342 (4th Cir. 2009), “where the

court found there was no clear violation of U.S. statutes or

constitutional right, where in [the plaintiff’s] case there clearly

is.”   Obj. 2.   He further claims “there is a clear showing of not

only irreparable harm, but also death of the plaintiff” if a

preliminary injunction is not awarded.     Id.


          The plaintiff’s first objection is without merit.      The

magistrate judge reviewed the applicable authority in setting forth

the elements that plaintiff must establish in order to obtain a

preliminary injunction.    See PF&R 2 (“To obtain a preliminary

injunction, a movant must demonstrate that ‘(1) he is likely to

succeed on the merits; (2) he is likely to suffer irreparable harm

in the absence of preliminary relief; (3) the balance of equities

tips in his favor; and (4) an injunction is in the public

interest.’”).    With respect to the first element, the plaintiff must




                                   2
make a “clear showing” that he is likely to succeed on the merits.

Pashby v. Delia, 709 F.3d 307, 321 (4th Cir. 2013).


          The magistrate judge explained in the PF&R that before

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008),

the plaintiff was required to show “only a grave or serious question

for litigation.”   See Blackwelder Furniture Co. of Statesville v.

Seilig Manufacturing Co., 550 F.2d 189 (4th Cir. 1977); see also PF&R

2 (quoting Real Truth, 575 F.3d at 345-46 (explaining the differing

standards of Winter and Blackwelder Furniture).    Under the current

Winter standard, the burden on the plaintiff is far stricter in that

it requires that he make a “clear showing” of his likeliness to

succeed on the merits.


          As the magistrate judge further noted, courts must “pay

particular attention to the public consequences in employing the

extraordinary remedy” of a preliminary injunction.     PF&R 3.   In

light of the applicable law, the magistrate judge concluded that,

“at present, the plaintiff has not clearly shown that he is likely

to succeed on the merits of his various claims, or that he is likely

to be irreparably harmed without preliminary injunctive relief.”

PF&R 3.


          In looking to the Request for Preliminary Injunction,

plaintiff states in conclusory fashion that “[i]t is clear this

                                 3
action has merritt [sic] and the plaintiff will likely prevail in

this case.”   Req. Prelim. Inj. ¶ 2.    Nowhere in the Request does

plaintiff offer facts to support his contention that he will likely

prevail on his claims, or that the extraordinary relief of

preliminary injunction is warranted.    Further, in his Objections to

the Proposed Findings and Recommendation, plaintiff focuses on the

fact that his claims arise from events that allegedly took place after

his attempted suicide, and he claims that, for that reason, he has

established that irreparable harm would result if a preliminary

injunction is not granted.    Obj. 2.   As the magistrate judge

correctly explained in the PF&R, plaintiff has failed to make a clear

showing of his likelihood to succeed on the merits of his claims,

nor has he established anything beyond a mere recitation of a “grave

or serious question for litigation.”


          Second, plaintiff claims that he has met the “threshold

for a preliminary injunction” by alleging death as the irreparable

harm that could result if a preliminary injunction is not awarded.

Although irreparable harm is a requisite element of a preliminary

injunction, the gravity of that alleged harm is not alone

determinative of whether the plaintiff is entitled to relief.

Rather, plaintiff was required to show that he would suffer

irreparable harm in the absence of a preliminary injunction, and that



                                  4
he would likely prevail on the merits of his claims.     As stated

previously herein, he has failed to do so.   For this reason, and the

foregoing, the plaintiff has failed to demonstrate a right to

preliminary injunctive relief, and his request must therefore be

denied.


          The court, accordingly, ORDERS as follows:


          1. The plaintiff’s objections to the PF&R be, and hereby

are, overruled.


          2. The magistrate judge’s Proposed Findings and

Recommendation be, and hereby are, adopted and incorporated in full.


          3. The plaintiff’s Request for Preliminary Injunction be,

and hereby is, denied.


          4. This case be, and hereby is, again referred to United

States Magistrate Judge Dwane L. Tinsley for additional proceedings.


          The Clerk is directed to forward copies of this written

opinion and order to the plaintiff, all counsel of record, and the

United States Magistrate Judge.


                                      DATED: July 18, 2019




                                  5
